DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because claim 5 is duplicate of claim 6.  See MPEP § 608.01(n).  Accordingly, the claim 6 not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Issler (6922918).
Notes: the limitation such as “configured to, adapted to or use or for” are functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Issler discloses a shoe (fig.1) for simulating exercising on natural granular material, comprising: a shoe upper (12); a shoe outsole (14); a chamber (fig.1 shown the outsole 14 having a chamber/recess 16) located between the shoe upper and the outsole (fig.3); and at least one bladder (fig. 1 shown element 36 position between layers 30 and fig.7 shown layer 112 disposed between layers 111, 113, col.4, lines 27-35 as gel for layer 112) located in the chamber and attached to the shoe upper.  But does not explicitly disclose a functional limitation such as wherein the bladder includes synthetic granular material having a simulation distribution of synthetic granular material for simulating exercising on natural granular material wherein the bladder is compressed by the shoe upper during exercise to displace the synthetic granular material to decrease resistance to a user's foot motion during a push-off portion of the user’s stride and decrease an ability to obtain traction and wherein the bladder is subsequently expanded by upward movement of the shoe upper during exercise to redistribute the synthetic granular material and again form a simulation distribution of synthetic granular material.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the gel material 112 is configured to perform as the claimed invention, 

Regarding claims 2-3, Issler discloses the shoe according to claim 1, wherein the synthetic material is fabricated from silicone, polystyrene, rubber, foam rubber, or a combination thereof (the gel material of 112, col. lines 27-35 as gel for layer 112); wherein the bladder is premade (fig.1, fig.6-7).
Regarding claim 4, Issler discloses the shoe according to claim 1, wherein the bladder is fabricated from an elastic material.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.  
Regarding claims 5-6, Issler does not disclose the functional such as wherein the chamber is compressed when the shoe upper compresses the bladder and wherein the chamber expands when the shoe upper moves upward. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the gel material 112 is configured to perform as the claimed invention, since the functional implications and statements of intended use such as  .


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Issler (6922918) in view of Kasbrick (5694704).
Notes: the limitation such as “configured to, adapted to or use or for” are functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 7, Issler discloses a shoe (fig.1) attachment for simulating exercising on natural granular material, wherein the shoe attachment attaches to a shoe (fig.3), the shoe attachment comprising: a bladder (fig.6-7 shown an inner layer 112 disposed between two outer layers 111, 113 and col.4, lines 27-35 as gel for layer 112) having synthetic granular material (material layer 112); but does not disclose a functional of the material is configured to simulate distribution of synthetic granular material for simulating exercising on natural granular material wherein the bladder is compressed by the shoe during exercise to displace the synthetic granular material to decrease resistance to a user’s foot motion during a push-off portion of the user's stride and decrease an ability to obtain traction and wherein the bladder is subsequently 
But does not disclose a covering that receives the bladder, wherein the covering includes a shoe pocket that receives a front portion of the shoe and a heel strap that receives a heel portion of the shoe; first and second extension wings that extend from the covering, wherein the first wing is wrapped around the shoe in a first direction and the second wing is wrapped around the shoe in a second direction thereby attaching the shoe.   However, Kasbrick teaches a similar footwear article (fig.1, 7). Wherein fig.7 shown a footwear 22 is covered by the cover 50 having straps 72 including two connecting portions 75 at its ends. Fig.7 shown the cover 50 formed a recess to cover the shoe 22, col.3, lines 18-36. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cover to cover the footwear article of Issler as taught by Kasbrick in order to prevent dirty shoes entering to clean areas.

.

Allowable Subject Matter
Claims 11-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Timothy K Trieu/           Primary Examiner, Art Unit 3732